Citation Nr: 0829191	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  02-10 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a fracture of the left distal fibula, status 
post left anterior iliac crest bone graft.

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a thoracodorsal nerve injury of the right 
upper extremity.

3.  Entitlement to a disability rating higher than 60 percent 
for right multiple spontaneous pneumothorax, status post 
thorascopic surgery with pleurodesis.

4.  Entitlement to a disability rating higher than 30 percent 
for adjustment disorder with mixed emotional features with 
depression and pain disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied the aforementioned increased rating claims as well as 
his claim for a total disability rating based upon individual 
unemployability (TDIU).  The veteran's claims were 
subsequently transferred to the RO in Roanoke, Virginia. 

In a December 2004 rating decision, the RO granted an 
increased rating from 30 percent to 60 percent for his 
service-connected right multiple spontaneous pneumothorax, 
status post thorascopic surgery with pleurodesis, effective 
April 21, 2001.  The veteran has continued his appeal by 
requesting an even higher disability rating.  Cf. AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the greatest possible benefit unless he specifically 
indicates otherwise).

In a January 2005 rating decision, the RO granted the 
veteran's claim for a TDIU rating, effective November 2002.  
Since the veteran did not appeal the effective date assigned 
for that award, that claim has been fully resolved and is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating the veteran must separately 
appeal downstream issues such as the initial disability 
rating and effective date assigned for his just service-
connected disability).

This case was previously before the Board.  In January 2006, 
the veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the Board's central office 
in Washington, DC.  In March 2006, the Board remanded the 
case to obtain additional VA treatment records and to ensure 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is once again before 
the Board for appellate review.

The claim for an increased rating for right multiple 
spontaneous pneumothorax, status post thorascopic surgery 
with pleurodesis, as well the claim for an increased rating 
for adjustment disorder with mixed emotional features 
involving depression and pain disorder are both addressed in 
the REMAND portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's disability due to residuals of a fracture 
of the left distal fibula, status post left anterior iliac 
crest bone graft, is manifested by subjective complaints of 
pain but does cause any limitation of motion in the left 
ankle joint and only slight limitation in the left knee 
joint.  

2.  The veteran's disability due to residuals of a 
thoracodorsal nerve injury of the right upper extremity is 
manifested by no more than moderate incomplete paralysis of 
the thoracic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for residuals of a fracture of the left distal 
fibula, status post left anterior iliac crest bone graft, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5262 
(2007).

2.  The criteria for a disability rating higher than 10 
percent for residuals of a thoracodorsal nerve injury of the 
right upper extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8519 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will adjudicate the veteran's 
increased rating claims for his service-connected residuals 
of a fracture of the left distal fibula as well as his 
residuals of a thoracodorsal nerve injury of the right upper 
extremity.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate review.  The Board will then address 
the claims on their merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision. 

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in September 2001, September 2004, April 2006, 
and September 2006.  These letters informed the veteran of 
the evidence required to substantiate his claims and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Moreover, with respect to the Dingess 
requirements, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
increased-rating claims, as the premise of the claims is that 
they are more severe than reflected by their currently 
assigned ratings.  It is therefore inherent that he had 
actual knowledge of the disability rating element for each 
claim.  The April 2006 letter also notified the veteran of 
the potential downstream effective-date issue for each claim.  

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that he is not prejudiced by this.  It is important to keep 
in mind that he is represented by Veterans of Foreign Wars of 
the United States, which the Board presumes has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision at issue on 
appeal, an SOC, and two SSOCs, all of which combined to 
inform him of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disabilities on appeal, and an explanation for the decision 
reached.  All of this demonstrates actual knowledge on the 
part of the veteran and his representative of the information 
to be included in the more detailed notice contemplated by 
the Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge of the 
type evidence needed to support his claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative, which includes numerous VA outpatient 
treatment records, many of which were recently obtained 
pursuant to the Board's March 2006 remand.  In addition, the 
veteran was examined for VA compensation purposes in October 
2004.  This examination report is adequate for rating 
purposes with respect to both disabilities addressed by this 
Board decision.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Residuals of a Fracture of the Left 
Distal Fibula, Status Post Left Anterior 
Iliac Crest Bone Graft

In 1989, while on active duty, the veteran fractured his left 
distal fibula and external malleolus.  In January 1990, he 
underwent open reduction and internal fixation using a left 
anterior iliac crest bone graft.  As a result, the RO granted 
service connection for residuals of a fracture of the left 
distal fibula, status post left anterior iliac crest bone 
graft, for which a 10 percent disability rating was 
eventually assigned.  In April 2001, the veteran filed a 
claim for increased compensation benefits.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  

The veteran's left fibula disability has been rated under 
Diagnostic Code (DC) 5262, for malunion of the tibia and 
fibula.  Under this code provision, a 10 percent rating is 
assigned for malunion of the tibia and fibula with slight 
knee and ankle disability, a 20 percent rating is assigned 
for malunion of the tibia and fibula with moderate knee and 
ankle disability, a 30 percent rating is assigned for 
malunion of the tibia and fibula with severe knee and ankle 
disability, and a 40 percent rating is assigned for nonunion 
of the tibia and fibula with loose motion which requires a 
brace.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 
(2007).

The Board notes that the veteran's left femur injury 
primarily involved his ankle rather than his knee, although 
the Board will also discuss his left knee in rating this 
disability.  The Board also points out that, unfortunately, 
words such as "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

However, the Schedule for Rating Disabilities also provides 
some guidance by defining full range of motion of the ankle 
as zero to 20 degrees of dorsiflexion and zero to 45 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2007).  
The Schedule also defines full range of motion of the leg or 
knee as zero degrees of extension and 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate I (2007).

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 10 percent for the veteran's left femur disability.  The 
veteran was examined for VA compensation purposes in October 
2004.  At that time his left ankle demonstrated dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees, which is full range of motion according to VA 
standards.  See 38 C.F.R. § 4.71a, Plate II.  He was also 
able to move his left leg from zero degrees of extension to 
125 degrees of flexion, which is only 15 degree short of full 
motion according to VA standards, see 38 C.F.R. § 4.71a, 
Plate I, and does not even meet the criteria for a 
compensable rating under the range-of-motion criteria for the 
leg.  See 38 C.F.R. § 4.71a, DC 5260, 5261 (2007).  Further 
testing also revealed normal motor and sensory function in 
both lower extremities, with knee and ankle jerks of 1+.  
This report also makes no reference to any nonunion of the 
ankle joint.  In short, these findings reflect no more than 
slight disability involving the veteran's left ankle and 
knee, thereby precluding a disability rating higher than 10 
percent under DC 5262.  

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the ankle 
or knee.  See 38 C.F.R. § 4.40 and § 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The October 2004 
examination report notes that range of motion of the left 
ankle and left leg was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  And 
since the veteran's left ankle had normal motion, with only a 
15-degree loss of full flexion of the left leg, a disability 
rating higher than 10 percent is not warranted under 38 
C.F.R. § 4.40 and 4.45.  

At his January 2006 Board hearing, the veteran testified that 
his left ankle was manifested by occasional swelling and 
constant pain, at times becoming excruciating.  But the Board 
places greater probative value on the objective clinical 
findings, none of which show any additional limitation of the 
left ankle due to pain.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  In other words, the medical 
evidence provides highly probative evidence against the 
veteran's claim for a disability rating higher than 10 
percent for his left fibula disability.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 10 percent for his 
residuals of a fracture of the left distal fibula, status 
post left anterior iliac crest bone graft.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the 
appeal is denied.

III.  Residuals of a 
Thoracodorsal Nerve Injury of 
the Right Upper Extremity

The veteran suffered numerous right pneumothorax (collapsed 
lung) while on active duty and eventually underwent a 
thoractomy.  Unfortunately the veteran experienced decreased 
strength in his right arm following this procedure due to 
damage to the thoracodorsal nerve.  Consequently, in an 
October 1996 rating decision, the RO granted service 
connection and assigned a 10 percent rating for residuals of 
a thoracodorsal nerve injury of the right upper extremity.  
In April 2001, the veteran filed a claim for increased 
compensation benefits.

The veteran's nerve injury involving his right arm has been 
properly rated under DC 8519 for paralysis of the long 
thoracic nerve.  Under this provision, a 10 percent rating is 
assigned for moderate incomplete paralysis; a 20 percent 
rating is assigned for severe incomplete paralysis; and a 30 
percent rating is assigned for complete paralysis involving 
the major arm, with an inability to raise the arm above 
shoulder level and winged scapula deformity.  38 C.F.R. 
§ 4.124a, DC 8519.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

After carefully reviewing the evidence of record, the Board 
finds no basis to grant a disability rating higher than 10 
percent for the veteran's thoracodorsal nerve injury of the 
right upper extremity.  Before rating this disability, the 
Board points out that the medical evidence raises some 
question as to whether the veteran's neurological symptoms in 
his right upper extremity are due to his service-connected 
thoracodorsal nerve injury as opposed to nonservice-connected 
conditions.  In this regard, a September 2002 VA treatment 
record notes radiographic evidence of early cervical 
spondylosis, whereas a December 2005 VA treatment record 
notes that the veteran was being fitted for wrist splints due 
to bilateral carpal tunnel syndrome.  The Board notes that 
both cervical spondylosis and carpal tunnel syndrome are 
separate disabilities and unrelated to his service-connected 
thoracodorsal nerve injury.  

However, since a medical professional has not separated the 
effects of his service-connected thoracodorsal nerve injury 
from those attributable to these nonservice-connected 
conditions, the Board will attribute all signs and symptoms 
to his service-connected thoracodorsal nerve injury.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (holding that, if 
VA cannot distinguish by competent medical opinion the extent 
of symptoms that are attributable to service-related causes 
from those that are not, VA effectively must presume that all 
symptoms in question are related to service, i.e., part and 
parcel of the service-connected disability).  See also Howell 
v. Nicholson, 19 Vet. App. 535, 540 (2006).

But even after attributing all of the veteran's neurological 
symptoms in his right upper extremity to his service-
connected thoracodorsal nerve injury, these symptoms still 
reflect no more than moderate incomplete paralysis, thereby 
precluding a disability rating higher than 10 percent under 
DC 8519.  The relevant evidence for consideration includes 
numerous VA treatment records as well as the October 2004 
compensation examination report, all of which show no 
significant neurological findings in the veteran's right 
upper extremity. 

VA treatment records show that in February 2000 the veteran 
complained of pain and weakness radiating from his neck down 
his right arm; however, a physical examination revealed 
normal sensation and strength of 4/5 in the right hand.  When 
tested in March and December of 2000, his right arm 
demonstrated full strength at 5/5.  In January 2001, testing 
revealed grip strength of 20, 40, and 30 in the right hand 
after three attempts, compared to 50, 40, and 40 for the left 
hand.  It was also noted at that time that strength was 4/5 
for all movements of the right upper extremity except for 5/5 
strength on abduction of the right shoulder.  On report notes 
that strength was 3/5.  Since these findings show only a 
slight decrease in strength involving the right upper 
extremity, with some decrease in grip strength of the right 
hand, they reflect only mild - and thus certainly no more 
than moderate - incomplete paralysis of the long thoracic 
nerve.  Since mild incomplete paralysis does not even meet 
the criteria for the currently assigned 10 percent rating 
under DC 8519, these records clearly provide evidence against 
the claim.

The October 2004 compensation examination report also 
provides evidence against the claim.  Neurological testing at 
that time revealed normal motor function in both upper 
extremities.  Biceps and triceps jerks were also 1+ for both 
upper extremities.  Decreased sensation was present at the 
back of the right thumb.  In the Diagnoses section, the 
examiner noted that there had been no change in the veteran's 
disability involving the residuals of his thoracodorsal nerve 
injury.  Thus, since the only neurological finding in this 
report is a decreased sensation at the back of the veteran's 
right thumb, this report also reflects that the veteran's 
service-connected thoracodorsal nerve injury is not 
manifested by more than moderate incomplete paralysis of the 
thoracic nerve.  So this report provides compelling evidence 
against the claim.  

At his January 2006 hearing the veteran argued that a 
disability rating higher than 10 percent is warranted based 
on his complaints of painful motion of the right shoulder.  
But since disability ratings under DC 8519 are not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 204-206; do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996) (holding that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 10 percent for his 
residuals of a thoracodorsal nerve injury of the right upper 
extremity, thereby rending the doctrine of reasonable doubt 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

The claim of entitlement to a disability rating higher than 
10 percent for residuals of a fracture of the left distal 
fibula, status post left anterior iliac crest bone graft, is 
denied.

The claim of entitlement to a disability rating higher than 
10 percent for residuals of a thoracodorsal nerve injury of 
the right upper extremity.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claim for a disability 
rating higher than 60 percent for the veteran's right 
multiple spontaneous pneumothorax, status post thorascopic 
surgery with pleurodesis (pulmonary disorder), as well as the 
claim for a disability rating higher than 30 percent for his 
adjustment disorder with mixed emotional features with 
depression and pain disorder (psychiatric disorder).  

With respect to his pulmonary disorder, a remand is required 
because the veteran has not been afforded an adequate 
compensation examination to assess the severity of this 
disorder.  The veteran was afforded a pulmonary examination 
for VA compensation purposes in October 2004.  However, 
pulmonary function testing at that time did not include all 
necessary findings to accurately evaluated his pulmonary 
disorder under the applicable rating criteria for restrictive 
lung disease.  In particular, the test did not include a 
finding for Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  The 
examiner also failed to discuss whether the veteran's 
pulmonary disorder is manifested by cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, a requirement of outpatient oxygen 
therapy, or the maximum exercise capacity as measured by 
oxygen consumption with cardiac or respiratory limitation, 
each of which are listed in the criteria for a 100 percent 
rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6843 (2007).  

Consequently this examination report is inadequate for rating 
purposes, thereby requiring that the veteran be afforded 
another pulmonary examination in order to accurately assess 
the severity of his pulmonary disorder.  See 38 U.S.C.A. § 
5103A; see also Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

A remand is also required to afford the veteran a VA 
psychiatric examination to accurately assess the nature and 
severity of his service-connected psychiatric disorder.  The 
veteran underwent a psychiatric examination for VA 
compensation purposes in October 2004.  A mental status at 
that time revealed no significant findings, and the examiner 
assigned global assessment of functioning (GAF) scores of 60-
65 for depressive disorder and 80-85 for panic disorder, 
which reflect only mild or transient symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).

On remand, however, numerous VA outpatient treatment records 
have been obtained which now show a significant worsening of 
the veteran's psychiatric symptoms.  In particular, treatment 
records dated in 2007 list GAF scores between 46 and 48, 
which reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Id.   These records also show that the veteran has recently 
been diagnosed with post-traumatic stress disorder - a 
nonservice-connected disability - which may account for some 
of his symptoms.  

Since this newly submitted evidence shows a possible 
worsening of the veteran's service-connected psychiatric 
disorder, a contemporaneous psychiatric examination is needed 
prior to Board review.  See Caffrey, 6 Vet. App. at 381 
(1994) (holding that the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination). 

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claims; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his right multiple spontaneous 
pneumothorax and for an adjustment 
disorder with mixed emotional 
features with depression and pain 
disorder, and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating his 
respiratory and psychiatric 
disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Schedule the veteran for another 
pulmonary examination to determine the 
current severity of his service-connected 
right multiple spontaneous pneumothorax, 
status post thorascopic surgery with 
pleurodesis (pulmonary disorder).  All 
necessary testing should be done, to 
include a pulmonary function test and any 
other appropriate testing.  The examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The results of the pulmonary function 
test should be recorded in the 
appropriate manner for rating purposes, 
to include: (a) the percentage of 
predicted FEV-1 and FEV-1/FVC; (b) the 
percentage of predicted of DLCO (SB).  
The examiner should also determine 
whether the veteran has any of the 
following symptoms:  (i) cor pulmonale 
(right heart failure), or (ii) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or (iii) right 
ventricular hypertrophy, or 
(iv) a requirement of outpatient oxygen 
therapy, or (v)  maximum exercise 
capacity of less than 15/ml/kg/min as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

3.  Also schedule the veteran for another 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected adjustment disorder 
with mixed emotional features with 
depression and pain disorder.  Conduct 
all testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for a 
review.  The examiner should, if 
possible, indicate what specific symptoms 
are attributable to the service-connected 
adjustment disorder with mixed emotional 
features with depression and pain 
disorder, as opposed to symptoms 
referable to any other nonservice-
connected conditions, including post-
traumatic stress disorder.  If it is not 
possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means. 

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his 
service-connected adjustment disorder 
with mixed emotional features with 
depression and pain disorder - including 
the impact it has on his ability to work.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.

4.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


